     Case 1:20-cv-00090-NT Document 4 Filed 03/19/20 Page 1 of 7                  PageID #: 12




                            UNITED STATES DITRICT COURT
                             FOR THE DISTRICT OF MAINE

                                             ]
BRUCE BOYINGTON, a                           ]
resident of Brewer, County of                ]
Penobscot, State of Maine,                   ]
                                             ]
                       PLAINTIFF             ]
                                             ]
v.                                           ]       Civil Action Docket No. 20-cv-00090-NT
                                             ]
ROBERT L. WILKIE,                            ]
Secretary of Veterans Affairs,               ]
Department of Veterans Affairs,              ]
an agency of the United States               ]
government,                                  ]
                                             ]
                      DEFENDANT              ]



              AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                             JURISDICTIONAL ALLEGATIONS

        1.     Plaintiff Bruce Boyington is a resident of Brewer, County of Penobscot, and State

of Maine.

        2.     Defendant Robert Wilkie is the Secretary of Veterans Affairs for the Department

of Veterans Affairs, an Executive agency of the United States Government (hereinafter the “VA”).

Defendant Wilkie is sued in his official capacity.

        3.     From February 22, 2011 until December 7, 2018, Plaintiff Bruce Boyington was

employed by the VA, with his latest position as a health technician in the Primary Service Line in

the Bangor, Maine VA outpatient clinic.

        4.     Plaintiff is asserting claims pursuant to the Rehabilitation Act, 29 U.S.C. §§ 791 et

seq. and 794(a), and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.



                                                                                                  1
  Case 1:20-cv-00090-NT Document 4 Filed 03/19/20 Page 2 of 7                      PageID #: 13




        5.      This court has subject matter jurisdiction over this case pursuant to

28 U.S.C § 1331.

        6.      Plaintiff has exhausted his administrative remedies by filing various charges of

discrimination with the VA, resulting in a final agency decision that he received on February 13,

2020.

        7.      Venue is proper in the District of Maine pursuant to 28 U.S.C. § 1391(e) because

the Plaintiff resides in Maine and because a substantial part of the events giving rise to the claim

occurred in Maine.

                                   FACTUAL ALLEGATIONS

        8.      At all times during his employment, Plaintiff Boyington suffers from various

mental health disabilities resulting from his military service, including but not limited to Post

Traumatic Stress Disorder (PTSD), depression, anxiety, and memory loss, as well as chronic neck

pain.

        9.      Plaintiff was forced to change positions without being provided necessary and

appropriate training.

        10.     In December, 2017, Plaintiff Boyington specifically informed his supervisor of the

nature and extent of his disabilities.

        11.     The following week, Plaintiff was moved in to an office with a female co-worker

who Plaintiff’s supervisor knew would trigger his PTSD.

        12.     Plaintiff Boyington experienced the following forms of harassment, among other

conduct, based on his sex and his disabilities:

                (a) Female supervisors falsely accused Plaintiff Boyington of being disrespectful,

                    and screamed at him during meetings;



                                                                                                   2
Case 1:20-cv-00090-NT Document 4 Filed 03/19/20 Page 3 of 7                  PageID #: 14




         (b) Plaintiff was moved out of his own office and in to a shared office with the

            female nursing staff;

         (c) Staff frequently swore or told inappropriate jokes which compounded

            Plaintiff’s anxiety;

         (d) Plaintiff’s supervisor moved Plaintiff into an office with a person the supervisor

            knew would trigger Plaintiff’s PTSD and anxiety;

         (e) Staff intentionally turned the lights off where Plaintiff was working, knowing

            it would adversely affect Plaintiff Boyington;

         (f) Staff, lacking supervision, constantly engaged in unwelcome sexual misconduct

            directed at Plaintiff, and his female supervisor favored female co-workers;

         (g) A female co-worker on one occasion showed Plaintiff her breasts, an action

            Plaintiff found offensive;

         (h) Plaintiff’s supervisor continually introduced Plaintiff by the nickname “Pretty

            Boy,” despite Plaintiff’s protestations that the nickname was inappropriate in a

            professional setting;

         (i) Female co-workers were not subjected to any punishment for inappropriate

            conduct in the office, yet Plaintiff Boyington was punished for far more minor

            issues;

         (j) Female co-workers frequently slammed doors in Plaintiff’s face, or screamed

            at him in the workplace;

         (k) Plaintiff’s female supervisor notified all of the female staff to submit any

            concerns about Plaintiff to her;

         (l) Plaintiff was required to perform work outside his scope of practice;



                                                                                             3
  Case 1:20-cv-00090-NT Document 4 Filed 03/19/20 Page 4 of 7                       PageID #: 15




               (m) Plaintiff was required to perform extra duties and makeshift work to keep him

                   constantly busy and to divert him from his regular duties;

               (n) Plaintiff was not allowed to work directly with the providers;

               (o) Plaintiff was prohibited from using a notebook or other written aids to assist

                   him in properly recalling his assignments and duties, a necessary

                   accommodation for his PTSD and memory issues;

               (p) Plaintiff was refused assignment to a “PACT Team,” and his assignments were

                   continually switched;

               (q) Female staff continually refused to allow Plaintiff to assist them; and

               (r) Other inappropriate conduct.

       13.     On or about November 13, 2017, on January 2, 2018, and in August of 2018,

Plaintiff contacted appropriate EEO officials within the VA to initiate complaints that he had been

subjected to a hostile work environment based on sex and his disabilities.

       14.     Following Plaintiff’s submission of his EEO complaints, Plaintiff was moved from

his own office into a nurses’ office, which he was forced to share with staff nurses.

       15.     Following the submission of Plaintiff’s EEOC claims, various female nurses

targeted, harassed, and ostracized Plaintiff Boyington in the workplace.

       16.     Following Plaintiff Boyington’s EEOC complaints, Plaintiff’s supervisors began

ignoring Plaintiff, and reacting with hostility to his requests.

       17.     Defendant VA employees violated confidentiality rights protected by the

Rehabilitation Act by illegally accessing Plaintiff’s medical records with the VA




                                                                                                   4
  Case 1:20-cv-00090-NT Document 4 Filed 03/19/20 Page 5 of 7                     PageID #: 16




        18.      The harassment by Plaintiff’s female co-workers was so severe it triggered

Plaintiff’s PTSD and anxiety which required him to leave work. He requested a leave of absence

to address his disability symptoms.

        19.      The sexual and disability harassment directed at Plaintiff Boyington by his co-

workers was so severe and pervasive that Plaintiff Boyington experienced severe emotional

distress under circumstances where a reasonable and ordinary person would likely experience such

distress.

        20.      When Plaintiff Boyington requested medical leave to accommodate his disabilities,

his supervisor wrote Plaintiff up on unfounded allegations, and gave Plaintiff negative

performance reviews.

        21.      Rather than accommodate Plaintiff Boyington’s request for medical leave, the

VA denied the leave and then suspended Plaintiff Boyington for six days effective June 20, 2018,

claiming that Plaintiff was actually fit for work due to his conduct outside the workplace.

        22.      When Plaintiff Boyington brought his concerns of harassment and retaliation to the

attention of Defendant’s predecessor, Secretary Shineski, Defendant’s local employees and

supervisors provided false information to Secretary Shineski who subsequently refused to assist

the Plaintiff.

        23.      Defendant VA further retaliated against Plaintiff Boyington by denying him a

promotion to a peer support specialist position that he sought in 2018.

        24.      Defendant VA further retaliated against Plaintiff Boyington, and discriminated

against him based on his sex and disability, by terminating his employment with the VA on

December 7, 2018.




                                                                                                 5
  Case 1:20-cv-00090-NT Document 4 Filed 03/19/20 Page 6 of 7                       PageID #: 17




                      COUNT ONE – REHABILITATION ACT CLAIMS

       25.     Plaintiff Boyington incorporates paragraphs 1-24 by reference.

       26.     At all times pertinent to this complaint, Plaintiff Boyington was disabled within the

meaning of the Rehabilitation Act.

       27.     Defendant VA violated Plaintiff Boyington’s rights as protected by the

Rehabilitation Act:

               (a) By failing to provide and observe the reasonable accommodations Plaintiff

                   required to perform the essential functions of his job;

               (b) By allowing a hostile work environment to exist that was adverse to Plaintiff’s

                   disabilities;

               (c) By violating Plaintiff’s expectation of confidentiality to his medical treatment

                   records within the VA;

               (d) By taking adverse employment action against Plaintiff without his consent;

               (e) By failing to promote Plaintiff, and by terminating Plaintiff’s employment with

                   the Defendant VA; and

               (f) By retaliating against the Plaintiff for his EEO complaints regarding his

                   disability.

       Wherefore, Plaintiff Bruce Boyington requests the court to enter judgement in his favor

including compensatory damages in the amount of $250,000.00, lost income, front pay or

reinstatement, interest, costs and attorney’s fees and such further relief as authorized by statute.

                                 COUNT II – SEX DISCRIMINATION

       28.     Plaintiff incorporates paragraphs 1-27 by reference.




                                                                                                       6
  Case 1:20-cv-00090-NT Document 4 Filed 03/19/20 Page 7 of 7                       PageID #: 18




          29.    For the reasons described previously in this complaint, Plaintiff Boyington was

treated differently than the women staff in the workplace in the Bangor, Maine VA clinic.

          30.    For the reasons described previously in this complaint, Plaintiff Boyington was

subjected to unwelcome sexual harassment by female co-workers because of his sex.

          31.    After Plaintiff Boyington reported his complaints of sex discrimination and sexual

harassment to his supervisors and EEO offices, the Defendant retaliated against Plaintiff

Boyington and subjected Plaintiff Boyington to adverse employment action including, but not

limited to an unfavorable job transfer, assignment of duties outside Plaintiff’s scope of practice,

failure to promote and to termination of employment.

     Wherefore, Plaintiff Bruce Boyington requests the court to enter judgement in his favor

including compensatory damages in the amount of $250,000.00, lost income, front pay or

reinstatement, interest, costs and attorney’s fees and such further relief as authorized by statute.

                                          JURY TRIAL DEMAND

          Plaintiff Bruce Boyington requests a jury trial on all claims that are properly submitted to

a jury.


Dated: March 19, 2020                           /s/ Brett D. Baber
                                                Brett D. Baber, Esq., Bar No. 3143
                                                Lanham Blackwell & Baber, P.A.
                                                Attorneys for Plaintiff
                                                133 Broadway, Bangor, ME 04401
                                                (207) 942-2898
                                                bbaber@lanhamblackwell.com




                                                                                                       7
